Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese Patent Publication No.  2007-033958 to Fujiwara Yoshimoto (employing the provided machine translation and hereafter “Fujiwara”).

Regarding claim 1, Fujiwara teaches a camera lens assembly (Figs. 5-7) comprising: 
a plurality of focusing units (Fig. 6: motor 72/ lead screw 70 and motor 82/ lead screw 80) configured to allow a lens to reciprocate in an optical axis direction ([0001]: lens driving device that reciprocates a lens in the optical axis direction. Lens frame 50’ (lens G2) and lens frame 60’ (lens G3) are relatively moved in an optical axis direction L by the motor 72 and the motor 82); 
and a lens holder (Fig. 6: the lens frame 50’ and the lens frame 60’) fastened to the plurality of focusing units and configured to reciprocate in the optical axis direction (Fig. 6: the lead screw 70 that moves the lens frame 50’ in the optical axis direction L and the lead screw 80 that moves the lens frame 60’ in the optical axis direction L), wherein the lens holder includes: 
a first fastening unit fastened to any one focusing unit of the plurality of focusing units ([0024]: The lead screw 70 is directly connected to the motor 72 and is rotationally driven, and is screwed into a nut 71 that is non-rotatably held by the lens frame 50’); 
a second fastening unit to which the other focusing unit of the plurality of focusing units is fastened ([0024]: The lead screw 80 is directly connected to the motor 82 and is driven to rotate, and is screwed into a nut 81 that is non-rotatably held by the lens frame 60’); 
a first guide bar fastening groove configured to protrude from the lens holder to determine a position of the lens ([0026]: a detected piece 56’ and a detected piece 66’ for detecting a predetermined positions pf lens frames 50’ and 60’); 
and a second guide bar insertion groove configured to horizontally maintain the lens and prevent rotation of the lens (Figs. 6-7: groove of rotation stops shafts 40 restrict the lens frame 50 and the lens frame 60 from rotating in a plane perpendicular to the optical axis L).

Regarding claim 2, Fujiwara teaches the camera lens assembly of claim 1, in addition Fujiwara teaches wherein the first and second fastening units form an angle of 90° to 270° from a center of the lens holder (as illustrated by Figs. 6-7: The lead screw 70 and the lead screw 80 disposed on both sides of the optical axis L).

Regarding claim 5, Fujiwara teaches the camera lens assembly of claim 1, except further comprising: a cover configured to accommodate the lens and including a plurality of holes to which the plurality of focusing units are fastened (as illustrated by Figs. 5-7); and a barrel unit configured to accommodate the lens holder and including a plurality of guide bar insertion grooves into which the first guide bar inserted into the first guide bar fastening groove and the second guide bar inserted into the second guide bar fastening groove are inserted (as illustrated by Figs. 5-7: lens frames and shafts 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No.  2007-033958 to Fujiwara Yoshimoto (employing the provided machine translation and hereafter “Fujiwara”), in view of Westerweck et al. (US 20110292526 A1, hereinafter “Westerweck”).

Regarding claim 3, Fujiwara teaches the camera lens assembly of claim 1, except further comprising a controller configured to control the focusing units, wherein the controller transmits a control signal to all the plurality of focusing units using a feedback signal received from a position sensor so as to allow the plurality of focusing units to simultaneously reciprocate in the optical axis direction and the lens to be moved by torques combined by reciprocation of the plurality of focusing units.
However, Westerweck discloses a controller configured to control the focusing units, wherein the controller transmits a control signal to all the plurality of focusing units using a feedback signal received from a position sensor so as to allow the plurality of focusing units to simultaneously reciprocate in the optical axis direction and the lens to be moved by torques combined by reciprocation of the plurality of focusing units (Fig. 1, [0111]&[0115]: employ feedback from a position sensing system to control the actuators. Employing such a feedback system permits use of non-linear actuators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a controller configured to control the focusing units, wherein the controller transmits a control signal to all the plurality of focusing units using a feedback signal received from a position sensor so as to allow the plurality of focusing units to simultaneously reciprocate in the optical axis direction and the lens to be moved by torques combined by reciprocation of the plurality of focusing units as taught by Westerweck into Fujiwara lens driving device. The suggestion/ motivation for doing so would be to permit accurate positioning despite use of non-linear actuator motors (Westerweck: [0115]).

Regarding claim 4, the Fujiwara and Westerweck combination teaches the camera lens assembly of claim 3, in addition Westerweck discloses wherein the controller is configured to adjust a position so that a center of a slide sub unit is positioned to be collinear in the optical axis direction by detecting a position of each slide sub unit constituting the plurality of focusing units (Fig. 1, [0111]&[0115]: employ feedback from a position sensing system to control the actuators. Employing such a feedback system permits use of non-linear actuators).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697